                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT WINCHESTER

JINKS HARTSFIELD,                                   )
                                                    )
              Plaintiff,                            )
                                                    )
v.                                                  )              No. 4:18-CV-69
                                                    )
UNITED PARCEL SERVICE, INC.,                        )
                                                    )
              Defendant.                            )


                                          ORDER

       This civil matter is before the Court on the Report and Recommendation (“R&R”)

entered by United States Magistrate Judge Christopher H. Steger on March 2, 2020 [doc.

30]. In the R&R, Magistrate Judge Steger provided a complete recitation of the relevant

procedural history, and recommended that the Court: (1) grant Defendant’s motion to

dismiss for failure to prosecute [doc. 22]; and (2) dismiss Plaintiff’s complaint with

prejudice pursuant to Rule 37 of the Federal Rules of Civil Procedure. There have been no

timely objections to the R&R, and enough time has passed since the filing of the R&R to

treat any objections as having been waived. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P.

72(b). 1




       1
          The R&R stated that objections were due within 14 days of service on Plaintiff. The
docket indicates that the R&R was mailed to Plaintiff on March 2, 2020. The Court concludes that
sufficient time has elapsed for Plaintiff to have received the R&R and the address he provided to
the Court, and have 14 days to respond.
       After a careful review of the matter, the Court is in complete agreement with

Magistrate Judge Steger’s recommendations, which the Court adopts and incorporates into

its ruling.   Accordingly, the Court ACCEPTS IN WHOLE the R&R [doc. 30],

Defendant’s motion to dismiss [doc. 22] is GRANTED, and Plaintiff’s complaint is hereby

DISMISSED WITH PREJUDICE. The Clerk of Court is directed to CLOSE this case.

              IT IS SO ORDERED.

              Enter:

                                                            s/ Leon Jordan
                                                      United States District Judge




                                          2
